DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 10/06/2022. The applicant does not submit an Information Disclosure Statement. Applicant amends claims 1 – 3, 10 – 13, 15 and adds new claims 16 – 30.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11, and 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a fleet management server. The claims fail the 2019 subject matter guidance. The claims fail the first prong by stating an abstract idea. The claim independent claim is broad and does not specify any structure the collects specific data that is defined as event data. The claim further assigns an unknown value to the events. The dependent claims are broad and do not identify a specific structure that collects that data points. Dependent claim 7 states possible events, but each event is unique and the claims do not identify particular scenarios and thresholds for when the data is collected and assigned a value. The dependent claims do not identify such occurrences. 
This judicial exception is not integrated into a practical application because the data is not used for any particular purpose. The claims do not state what the server collects the data for and why it may be processed. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify a particular purpose other than to store a lot of data. There isn’t a statement of what scenarios the data is collected and the purpose for the data. The 2019 subject matter guidance provide examples for when and how data is collected and processed and used in a practical application. The claims fail the two-prong analysis and not eligible for patent protection.
Claims 12 – 19 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a fleet management server. The claims fail the 2019 subject matter guidance. The claims fail the first prong by stating an abstract idea. The claim independent claim is broad and does not specify any structure the collects specific data that is defined as event data. The claim further assigns an unknown value to the events. The dependent claims are broad and do not identify a specific structure that collects data points. Therefore, the data is collected and compared to an unknown threshold and assigned to an arbitrary value for an unknown purpose.
This judicial exception is not integrated into a practical application because the data is not used for any particular purpose. The claims do not state what the server collects the data for and why it may be processed. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify a particular purpose other than to store a lot of data. There isn’t a statement of what scenarios the data is collected and the purpose for the data. The 2019 subject matter guidance provide examples for when and how data is collected and processed and used in a practical application. The claims fail the two-prong analysis and not eligible for patent protection.
Claims 25 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method of automatically assigning floating point values to novel vehicle events. The claim independent claim is broad and does not specify any structure the collects specific data that is defined as event data. The claim further assigns an unknown value to the events. The dependent claims are broad and do not identify a specific structure that collects data points. Therefore, the data is collected and compared to an unknown threshold and assigned to an arbitrary value for an unknown purpose.
This judicial exception is not integrated into a practical application because the data is not used for any particular purpose. The claims do not state what the server collects the data for and why it may be processed. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify a particular purpose other than to store a lot of data. There isn’t a statement of what scenarios the data is collected and the purpose for the data. The 2019 subject matter guidance provide examples for when and how data is collected and processed and used in a practical application. The claims fail the two-prong analysis and not eligible for patent protection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US 2012/0253892 in view of Domnick US 2017/0017927 in view of Ludwick US 2019/0285425.
As per claim 1, A fleet management server comprising: 
a memory; (Davidson paragraph 0120 discloses, “The central server 120 further includes memory 66, which preferably includes both read only memory (ROM) 65 and random access memory (RAM) 67.”)
a processor, coupled to the memory, wherein the processor is configured to: 
receive past event data associated with at least one vehicle and at least one driver, the past event data representing at least one respective past vehicle event that occurred when one of the drivers was driving one of the vehicles; (Davidson paragraphs 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.” Paragraph 0120 discloses, “The central server 120 includes a processor 60 that communicates with other elements within the central server 120 via a system interface or bus 61. In the illustrated embodiment, the central server 120 includes a display device/input device 64 for receiving and
displaying data.” And paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). The captured telematics data and contextual data may then be transmitted by the telematics device 102 directly to the central server 120 via the network 130, or to the portable data acquisition device 110 (which may later transmit the data to the central server 120 itself).”)
receive respective predetermined binary classifications of the past vehicle events that were previously manually assigned based on respective contemporaneous videos of the past vehicle events; (Ludwick paragraph 0046 teaches, “The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.” And Davidson paragraph 0329 discloses, “. In addition, the location stop exception module 2200 assigns a stop number to the current stop (e.g., by assigning "1" to the first identified stop and 2, 3, 4, etc. to successively identified stops).”)”)
receive novel event data representing at least one respective novel vehicle event; (Davidson paragraph 0158 discloses, “In various embodiments, the data segmenting module 1000 is configured to identify a plurality of programmed activity segments indicating various vehicle-related, delivery-related, and/or driver-related activities and occurrences.”)
automatically assign respective floating point values between the predetermined binary classifications to the novel vehicle events based on the previous manually assigned binary classifications to the past vehicle events; (Davidson paragraphs 0152 discloses, “At step 906, the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802 - 808. For example, the user may request operational data relating to a particular driver (e.g., by using the driver menu 806) and captured on a particular day (e.g., by using the date menu 804). As another example, the user may request operational data for all drivers based at a particular location and captured on a particular day or range of days (e.g., by selecting a location using the location menu 802 and a date or date range using the date menu 804, and not selecting a particular driver). The central server 120 then accesses the operational data stored the Operational Data Set of the central server database, identifies and retrieves all operational data matching the user's selections, and loads the retrieved data (e.g., in the central server's memory) for use in performing analyses.” And paragraph 0158 discloses, “The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9). FIG. 10 illustrates steps executed by the data segmenting module 1000 to segment user-selected operational data according to one embodiment.”) and 
output, to a the user, the respective automatically assigned floating point values for the novel event data of the novel vehicle events. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.” And Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
Davidson discloses a system and method for assessing delivery performance based on operational data. Davidson does not disclose the output of automatically assigned predetermined classifications of the novel vehicle events. Davidson does not disclose a video of vehicle events. Domnick teaches the output of automatically assigned predetermined classifications of the novel vehicle events. Ludwick teaches the use of video of vehicle events.  Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Domnick et.al. and Ludwick et.al. into the invention of Davidson. Such incorporation is motivated by the need to ensure accurate delivery of packages and tracking of vehicle activity.
As per claim 2, The fleet management server as set forth in claim 1, wherein the processor is further configured to: identify respective driver data in the novel event data; (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”) and 
output the respective floating point values for the novel vehicle events along with the identified driver data. (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 3, The fleet management server as set forth in claim 2, wherein the processor is further configured to: output the novel vehicle events organized by the floating point values. (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 4, The fleet management server as set forth in claim 1, wherein the processor includes a neural network. (Domnick paragraph 0033 teaches, “For example, but not limited hereto, prediction model generation module 403 may include or utilize one or more of a regression model, a neural network, a non-linear curve fitting model, correlation coefficients, path analysis, structural equation modeling, principal component analysis, genetic algorithms, analysis of variance, or any other type of predictive modeling to analyze and/or derive event prediction model 404 from historical driver log information for predicting a corresponding historical adverse driver event 302 based on the historical driver log information.”)
As per claim 5, The fleet management server as set forth in claim 4, wherein the neural network includes a multilayer architecture. (Domnick paragraph 0033 teaches, “For example, but not limited hereto, prediction model generation module 403 may include or utilize one or more of a regression model, a neural network, a non-linear curve fitting model, correlation coefficients, path analysis, structural equation modeling, principal component analysis, genetic algorithms, analysis of variance, or any other type of predictive modeling to analyze and/or derive event prediction model 404 from historical driver log information for predicting a corresponding historical adverse driver event 302 based on the historical driver log information.”)
As per claim 6, The fleet management server as set forth in claim 5, where the multilayer architecture includes a bidirectional LSTM layer. (Davidson paragraph 0101 discloses, “As noted above, in response to a triggering event--such as a defined vehicle event or elapsed threshold data capture time--the telematics device 102 captures telematics data from the vehicle sensors 410. In one embodiment, the telematics device 102 is configured to store the captured telematics data in fields of one or more data records, each field representing a unique measurement or other data from a unique vehicle sensor. As the telematics device 102 continues to capture telematics data in response to triggering events, multiple records of data comprising multiples sets of concurrently captured telematics data are amassed. The captured telematics data may be initially stored, for example, in the telematics devices memory modules 201, in another data storage component of the telematics device 102, or in a remote location (e.g., a cloud database).”)
As per claim 7, The fleet management server as set forth in claim 1, wherein the past event data and the novel event data received by the processor includes at least one of excessive braking event, excessive curve speed event, roll stability protection event, evasive maneuver, emergency stopping, vehicle control recovery, collision mitigation braking, forward collision warning, and following distance event. (Domnick paragraph 0036 teaches, “Moreover, as mentioned above, each event prediction model 404 includes a specific set of one or more derivation rules 407 and one or more derivations 409 that are specific to identifying a risk of occurrence of a specific adverse driver event 302 from set 304 of driver log information 121.” And paragraph 0032 teaches, “The definition of the different types of adverse driver events 302 may be configurable, and thus may vary from operator to operator. For the sake of example, the following may be suitable definitions of some types of adverse driver events 302: a preventable accident may be considered to be any accident in which a driver may have the ability to avoid an accident (e.g., by maintaining greater distance from vehicle it may be following); a severe accident may be considered to be any accident in which there is damage to vehicle 104 operated by driver or to another vehicle or to some other property; a traffic rule violation may be a violation of a government or operator defined traffic rule; an hours-of-service violation may be a violation of a government or operator defined rule relating to how many hours a driver may drive; and critical events may be considered driving above the speed limit, roll stability control and/or harsh braking.”’)
As per claim 8, The fleet management server as set forth in claim 1, further including: a wireless transceiver, the processor being coupled to the wireless transceiver and receiving at least the past event data and the novel event data via the wireless transceiver. (Davidson paragraph 0104 discloses, “For example, the telematics device 102 may be configured to first attempt to establish a connection with the central server 120 (e.g., via a wireless signal). If a successful connection is made, the telematics device 102 will transfer captured data to the central server 120.”)
As per claim 9, The fleet management server as set forth in claim 1, wherein: the at least one novel vehicle event is associated with the at least one vehicle and at least one driver; (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving’) at the user interface of the MCP 106.”) and the at 
least one novel vehicle event occurred when one of the drivers was driving one of the vehicles. (Davidson paragraph 0144 discloses, “In one embodiment, a data record of telematics data may comprise a plurality of data fields each representing a measurement from the vehicle sensors 410 (e.g., vehicle speed, vehicle location, engine speed, seat belt status) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, logged reason for data capture). The data in each data field of the record represents data captured concurrently with the data in the other data fields. Likewise, in one embodiment, a data record of service data may comprise a data field representing an indication received from a user (e.g., a delivery stop is being commenced) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, stop number, bill of lading number).”)
As per claim 10, The fleet management server as set forth in claim 1, wherein: the novel event data is associated with the at least one novel vehicle and/or at least one novel driver; and the processor is configured to automatically assign respective ones of the predetermined binary classifications to the at least one novel vehicle event based on the previous manually assigned binary classifications to the past vehicle events.
As per claim 11, The fleet management server as set forth in claim 1, wherein: the novel event data is associated with the at least one novel vehicle and/or at least one novel driver; the at least one vehicle and the at least one novel vehicle are both included in a fleet, and the past vehicle data and predetermined classifications are from the fleet; (Davidson paragraph 0144 discloses, “In one embodiment, a data record of telematics data may comprise a plurality of data fields each representing a measurement from the vehicle sensors 410 (e.g., vehicle speed, vehicle location, engine speed, seat belt status) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, logged reason for data capture). The data in each data field of the record represents data captured concurrently with the data in the other data fields. Likewise, in one embodiment, a data record of service data may comprise a data field representing an indication received from a user (e.g., a delivery stop is being commenced) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, stop number, bill of lading number).)” and 
the processor is configured to automatically assign respective ones of the floating point values to the at least one novel vehicle event based on the previous manually assigned binary classifications to the past vehicle events. (Davidson paragraphs 0107 discloses, “As noted above,
the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.”)
As per claim 12, A fleet management server comprising: 
a memory; (Davidson paragraph 0120 discloses, “The central server 120 further includes memory 66, which preferably includes both read only memory (ROM) 65 and random access memory (RAM) 67.”)
a processor, coupled to the memory, wherein the processor is configured to: 
receive past event data associated with at least one vehicle and at least one driver, the past event data representing at least one respective past vehicle event that occurred when one of the drivers was driving one of the vehicles; (Davidson paragraphs 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.” Paragraph 0120 discloses, “The central server 120 includes a processor 60 that communicates with other elements within the central server 120 via a system interface or bus 61. In the illustrated embodiment, the central server 120 includes a display device/input device 64 for receiving and
displaying data.” And paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). The captured telematics data and contextual data may then be transmitted by the telematics device 102 directly to the central server 120 via the network 130, or to the portable data acquisition device 110 (which may later transmit the data to the central server 120 itself).”)
receive respective predetermined binary classifications of the past vehicle events that were previously manually assigned based on respective contemporaneous videos of the past vehicle events; (Ludwick teaches, “The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.” And Davidson paragraph 0329 discloses, “. In addition, the location stop exception module 2200 assigns a stop number to the current stop (e.g., by assigning "1" to the first identified stop and 2, 3, 4, etc. to successively identified stops).”)”)
receive novel event data representing at least one respective novel vehicle event; 
automatically assign respective floating point values between the predetermined binary classifications to the novel vehicle events based on the previous manually assigned binary classifications to the past vehicle events without basing the automatic assignments of the floating point values on respective contemporaneous video of the novel vehicle events; (Davidson paragraphs 0152 discloses, “At step 906, the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802 - 808. For example, the user may request operational data relating to a particular driver (e.g., by using the driver menu 806) and captured on a particular day (e.g., by using the date menu 804). As another example, the user may request operational data for all drivers based at a particular location and captured on a particular day or range of days (e.g., by selecting a location using the location menu 802 and a date or date range using the date menu 804, and not selecting a particular driver). The central server 120 then accesses the operational data stored the Operational Data Set of the central server database, identifies and retrieves all operational data matching the user's selections, and loads the retrieved data (e.g., in the central server's memory) for use in performing analyses.” And paragraph 0158 discloses, “The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9). FIG. 10 illustrates steps executed by the data segmenting module 1000 to segment user-selected operational data according to one embodiment.”) and 
output, to the user, the respective automatically assigned floating point values for the novel event data of the novel vehicle events. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.” And Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 13, A fleet management server as set forth in claim 1, wherein: the processor is configured to automatically assign the respective floating point values to the at least one novel vehicle event based on past event data from this single specific or multiple fleets. (Davidson paragraph 0158 discloses, “In various embodiments, the data segmenting module 1000 is configured to identify a plurality of programmed activity segments indicating various vehicle-related, delivery-related, and/or driver-related activities and occurrences. The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9).”)
As per claim 14, A fleet management server as set forth in claim 1, wherein the automatic assignment behavior is based on a user preference. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.”)
As per claim 15, A fleet management server as set forth in claim 1, wherein the processor is configured to: automatically assign respective ones of the floating point values between the predetermined binary classifications to the novel vehicle events based on learned associations between the past vehicle events. (Ludwick paragraph 0083 teaches, “The machine-learned method on the server computing devices 310 may be a regression model or a classification model, and may further be a linear model, a boosting tree model, a random forest model, or a neural net model. The model may be built using data from past trips as training data to solve optimization functions that aims to, for example, minimize empty miles driven by the fleet, minimize wait times of users, and minimize energy costs.”)
Davidson discloses a system and method for assessing delivery performance based on operational data. Davidson does not disclose learned associations between the past vehicle events. Ludwick does teach of learned associations between the past vehicle events. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ludwick et.al. into the invention of Davidson. Such incorporation is motivated by the need to ensure accurate delivery of packages and tracking of vehicle activity.
As per claim 16, The fleet management server as set forth in claim 1, wherein the processor is further configured to: rank each of the respective automatically assigned floating point values according to a preference of the user. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.”)
As per claim 17, The fleet management server as set forth in claim 16, wherein the processor is further configured to: output the automatically assigned floating point values of the novel vehicle events to the user according to the respective ranks. (Davidson paragraph 0108 discloses, “As discussed in greater detail below, the processing device 308 may be configured to control the various functionalities of the portable data acquisition device 110, including receiving, storing, displaying, and transmitting operational data to and from the various components of the fleet management system 5.”)
As per claim 18, The fleet management server as set forth in claim 1, wherein the processor is further configured to: order the floating point values based on a degree of interest of the respective novel vehicle event to the user. (Davidson paragraph 0080 discloses, “In various other embodiments, the delivery vehicle 100 may include any combination of the above-referenced sensors (and additional sensors known in the art) depending on the operational data desired by a fleet management system 5 user.” and paragraph 0099 discloses, “As will be appreciated from the description herein, the threshold data capture time may be defined as any period of time according to the preference of a fleet management system 5 user.” and paragraph 0373 discloses, “In accordance with user preferences, these statistics may be determined and displayed in relation to individual off-course portions of a vehicle travel path or cumulatively for all off-course vehicle travel path portions for a particular vehicle or driver during a certain period of time.”)
As per claim 19, The fleet management server as set forth in claim 12, wherein the processor is further configured to: automatically assign respective the floating point values to the at least one novel vehicle event based on pre-post event data of the novel vehicle events. (Davidson paragraph 0092 discloses, “Accordingly, in this embodiment, the telematics device 102 will capture and store telematics data from the first set of vehicle sensors after detecting the first vehicle event, the second set of vehicle sensors after detecting the second vehicle event, and the third set of vehicle sensors after detecting the third vehicle event.”)
As per claim 20, The fleet management server as set forth in claim 19, wherein the processor is further configured to: filter the novel vehicle events based on a degree of interest of the novel vehicle event to the user. (Davidson paragraph 0080 discloses, “In various other embodiments, the delivery vehicle 100 may include any combination of the above-referenced sensors (and additional sensors known in the art) depending on the operational data desired by a fleet management system 5 user.” and paragraph 0099 discloses, “As will be appreciated from the description herein, the threshold data capture time may be defined as any period of time according to the preference of a fleet management system 5 user.” and paragraph 0373 discloses, “In accordance with user preferences, these statistics may be determined and displayed in relation to individual off-course portions of a vehicle travel path or cumulatively for all off-course vehicle travel path portions for a particular vehicle or driver during a certain period of time.”)
As per claim 21, The fleet management server as set forth in claim 12, wherein the processor is further configured to: identify respective driver data in the novel event data; (Davidson paragraph 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.”) and output the respective floating point values for the novel vehicle events along  with the identified driver data. (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 22, The fleet management server as set forth in claim 12, wherein the processor is further configured to: output the novel vehicle events organized by the floating point values. (Domnick paragraph 0042 teaches, “rank 318 may be another value that indicates a relative order of the values of confidence factor 316, e.g., such as a value starting with “1” for highest likelihood and increasing by “1” (e.g., 2, 3, 4, etc.) for each successive next highest likelihood. Thus, for example, the output of event prediction model 404 may be an ordered listing of drivers ranked from most to least likely to experience adverse driver event 302 in the future based on input of a set of driver log information 121 for that driver.”)
As per claim 23, The fleet management server as set forth in claim 12, wherein: the at least one novel vehicle event is associated with the at least one vehicle and at least one driver; (Domnick paragraph 0042) and the at least one novel vehicle event occurred when one of the drivers was driving one of the vehicles. (Davidson paragraph 0158)
As per claim 24, The fleet management server as set forth in claim 12, wherein: 
the novel event data is associated with the at least one novel vehicle and/or at least one novel driver; (Davidson paragraph 0073)
the at least one vehicle and the at least one novel vehicle are both included in a fleet, and the past vehicle data and predetermined classifications are from the fleet; (Domnick paragraph 0044) and 
the processor is configured to automatically assign respective ones of the floating point values to the at least one novel vehicle event based on the previous manually assigned binary classifications to the past vehicle events. (Davidson paragraph 0329 discloses, “Next, in step 2210, the location stop exception module 2200 identifies and retrieves--from the segmented data retrieved in step 2206--the stop type and stop complete time for the current stop. In addition, the location stop exception module 2200 assigns a stop number to the current stop (e.g., by assigning "1" to the first identified stop and 2, 3, 4, etc. to successively identified stops).”)

As per claim 25, A method of automatically assigning floating point values to novel vehicle events, the method comprising: 
receiving past event data associated with at least one vehicle and at least one driver, the past event data representing at least one respective past vehicle event that occurred when one of the drivers was driving one of the vehicles; (Davidson paragraphs 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.” Paragraph 0120 discloses, “The central server 120 includes a processor 60 that communicates with other elements within the central server 120 via a system interface or bus 61. In the illustrated embodiment, the central server 120 includes a display device/input device 64 for receiving and
displaying data.” And paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). The captured telematics data and contextual data may then be transmitted by the telematics device 102 directly to the central server 120 via the network 130, or to the portable data acquisition device 110 (which may later transmit the data to the central server 120 itself).”)
receiving respective predetermined binary classifications of the past vehicle events that were previously manually assigned based on respective contemporaneous videos of the past vehicle events; (Ludwick teaches, “The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.” And Davidson paragraph 0329 discloses, “. In addition, the location stop exception module 2200 assigns a stop number to the current stop (e.g., by assigning "1" to the first identified stop and 2, 3, 4, etc. to successively identified stops).”)”)
receiving novel event data representing at least one of the respective novel vehicle events; (Davidson paragraph 0158 discloses, “In various embodiments, the data segmenting module 1000 is configured to identify a plurality of programmed activity segments indicating various vehicle-related, delivery-related, and/or driver-related activities and occurrences.”)
automatically assigning respective ones of the floating point values between the predetermined binary classifications to the novel vehicle events based on the previous manually assigned binary classifications to the past vehicle events; (Davidson paragraphs 0152 discloses, “At step 906, the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802 - 808. For example, the user may request operational data relating to a particular driver (e.g., by using the driver menu 806) and captured on a particular day (e.g., by using the date menu 804). As another example, the user may request operational data for all drivers based at a particular location and captured on a particular day or range of days (e.g., by selecting a location using the location menu 802 and a date or date range using the date menu 804, and not selecting a particular driver). The central server 120 then accesses the operational data stored the Operational Data Set of the central server database, identifies and retrieves all operational data matching the user's selections, and loads the retrieved data (e.g., in the central server's memory) for use in performing analyses.” And paragraph 0158 discloses, “The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9). FIG. 10 illustrates steps executed by the data segmenting module 1000 to segment user-selected operational data according to one embodiment.”) and 
outputting, to the user, the respective automatically assigned floating point values for the novel event data of the novel vehicle events. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.” And Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 26, The method of automatically assigning floating point values to novel vehicle events as set forth in claim 25, the method further comprising: 
identifying respective driver data in the novel event data; (Davidson paragraph 0073) and 
outputting the respective floating point values for the novel vehicle events along with the identified driver data. (Domnick paragraph 0044)
As per claim 27, The method of automatically assigning floating point values to novel vehicle events as set forth in claim 26, wherein the step of outputting includes: outputting the novel vehicle events organized by the floating point values. (Davidson paragraphs 0107)
As per claim 28, The method of automatically assigning floating point values to novel vehicle events as set forth in claim 25, wherein: the step of receiving the past event data includes: receiving the past event data as at least one of excessive braking event, excessive curve speed event, roll stability protection event, evasive maneuver, emergency stopping, vehicle control recovery, collision mitigation braking, forward collision warning, and following distance event; and the step of receiving the novel event data includes: receiving the novel event data as at least one of excessive braking event, excessive curve speed event, roll stability protection event, evasive maneuver, emergency stopping, vehicle control recovery, collision mitigation braking, forward collision warning, and following distance event. (Domnick paragraph 0036 teaches, “Moreover, as mentioned above, each event prediction model 404 includes a specific set of one or more derivation rules 407 and one or more derivations 409 that are specific to identifying a risk of occurrence of a specific adverse driver event 302 from set 304 of driver log information 121.” And paragraph 0032 teaches, “The definition of the different types of adverse driver events 302 may be configurable, and thus may vary from operator to operator. For the sake of example, the following may be suitable definitions of some types of adverse driver events 302: a preventable accident may be considered to be any accident in which a driver may have the ability to avoid an accident (e.g., by maintaining greater distance from vehicle it may be following); a severe accident may be considered to be any accident in which there is damage to vehicle 104 operated by driver or to another vehicle or to some other property; a traffic rule violation may be a violation of a government or operator defined traffic rule; an hours-of-service violation may be a violation of a government or operator defined rule relating to how many hours a driver may drive; and critical events may be considered driving above the speed limit, roll stability control and/or harsh braking.”’)
As per claim 29, The method of automatically assigning floating point values to novel vehicle events as set forth in claim 25, wherein the novel event data is associated with the at least one novel vehicle and/or at least one novel driver, the step of automatically assigning includes: automatically assigning respective ones of the predetermined binary classifications to the at least one novel vehicle event based on the previous manually assigned binary classifications to the past vehicle events. (Davidson paragraph 0329 discloses, “Next, in step 2210, the location stop exception module 2200 identifies and retrieves--from the segmented data retrieved in step 2206--the stop type and stop complete time for the current stop. In addition, the location stop exception module 2200 assigns a stop number to the current stop (e.g., by assigning "1" to the first identified stop and 2, 3, 4, etc. to successively identified stops).”)
As per claim 30, The method of automatically assigning floating point values to novel vehicle events as set forth in claim 25, wherein the step of automatically assigning includes: automatically assigning the respective floating point values without basing the automatic assignments on respective contemporaneous video of the novel vehicle events. (Davidson paragraphs 0152 and 0158) and (Ludwick paragraph 0046)

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. The applicant alleges the art of record alone or in combination does not disclose the features of the claimed invention. The claims are very broad in scope and do not identify with particularity what are the vehicle events, or the values assigned to a particular event, or the various classifications. The claims do not identify what the events constitute or what structure stores data corresponding to the events. Therefore, the art of record makes the claimed invention obvious to one skilled in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666